Citation Nr: 0617254	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had recognized guerilla service from May 1944 to 
December 1945.  The veteran died in February 1971, and the 
appellant is his widow.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision the RO 
reopened the appellant's claim for service connection for the 
cause of the veteran's death and denied the claim on the 
merits.  The appellant's disagreement with that decision led 
to this appeal.  In a decision dated in July 2005, the Board 
affirmed the reopening of the claim and remanded the case for 
additional development.  It has now been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was in 
effect for residuals of a gunshot wound of the right axilla, 
evaluated as 20 percent disabling.  

2.  The veteran died in February 1971; the initial 
certificate of death received by the RO in February 1971 did 
not include the veteran's cause of death; a February 1971 
Certificate of Post-Mortem Examination from the Department of 
Justice, National Bureau of Investigation, Medico-Legal 
Division, signed, stamped and sealed as a true copy in May 
1971, lists the veteran's cause of death as pulmonary 
tuberculosis (PTB) far advanced, bilateral.  

3.  PTB did not become manifest in service or within three 
years thereafter; it was first shown by the medical evidence 
of record many years post-service, and there is no competent 
evidence that links the veteran's fatal PTB to service.

4.  The preponderance of the competent medical evidence shows 
that the veteran's service-connected residuals of a gunshot 
wound of the right axilla did not cause or contribute to his 
death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2003 decision of the RO denying service 
connection for the cause of the veteran's death preceded VCAA 
notice to the appellant regarding her claim.  The appellant 
did receive VCAA notice in October 2003 and July 2005.  
Because this VCAA notice was not provided to the appellant 
prior to the RO decision from which she appealed, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether and if so, how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with its October 2003 letter in which it informed the 
appellant that to establish entitlement to service connection 
for the cause of the veteran's death the evidence must show 
that the veteran died from a service-related injury.  In 
addition, in a July 2005 letter, the appellant received 
notice of what the evidence must show to establish service 
connection for a particular disability.  The RO notified the 
appellant of the kind of evidence that would support her 
claim and notified her that it would make reasonable efforts 
to obtain private medial records and other records for which 
she provided adequate identification and release 
authorizations.  The RO emphasized to the appellant that it 
was her responsibility to make sure VA received all requested 
records not in the possession of a Federal department or 
agency.  

In the October 2003 letter, the RO specifically requested 
that the appellant tell it about any additional information 
or evidence that she wanted VA to try to get for her and also 
told her that if there was any other evidence or information 
that she thought would support his claim, to please let the 
RO know.  The RO specifically requested that the appellant 
send what it needed as soon as possible and advised her to 
indicate whether she had additional evidence to submit, and 
she responded by submitting additional evidence.  

As outlined above, the October 2003 and July 2005 letters 
gave the appellant ample notice as to the key evidentiary gap 
in her case, namely evidence that a service-connected 
disability caused or contributed to the veteran's death.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, these letters, in the Board's judgment, served to 
notify the veteran of the need to submit any pertinent 
evidence in her possession.  The Board finds that a 
reasonable inference from such communications was that the 
appellant should furnish any pertinent evidence that she may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  All notice required by VCAA and implementing 
regulations was furnished to the appellant, and no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.  See Mayfield v. 
Nicholson; 19 Vet. App. 103 (2005) (reversed on other grounds 
444 F.3d 1328 (Fed. Cir. 2006)).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any question as to the appropriate effective date to 
be assigned is rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d at 1328 
(Fed. Cir. 2006) (due process concerns with respect to VCAA 
notice must be pled with specificity).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO had previously obtained the veteran's service 
medical records and a 1957 VA examination report; and during 
the course of the appeal VA has obtained a medical opinion 
with respect to the claim.  The appellant has submitted 
statements and certificates from a private physician along 
with affidavits of individuals who were in service with the 
veteran.  The appellant has not indicated that she has or 
knows of any additional information or evidence that would 
support her claim.  

Based on the foregoing, the Board concludes that the 
appellant has received adequate notice and, to the extent 
possible, relevant evidence has been obtained for determining 
the merits of her claim.  The Board finds that no further 
assistance to the appellant is required.  

Background

In a rating decision dated in June 1957, the RO granted the 
veteran service connection for residuals of a gunshot wound 
of the right axilla and assigned a 20 percent rating.  

All available records agree that the veteran died in February 
1971.  The initial certificate of death received by the RO in 
February 1971 did not include the veteran's cause of death.  
A February 1971 Certificate of Post-Mortem Examination from 
the Department of Justice, National Bureau of Investigation, 
Medico-Legal Division, signed, stamped and sealed as a true 
copy in May 1971, lists the veteran's cause of death as 
pulmonary tuberculosis (PTB) far advanced, bilateral.  

The veteran's service medical records show no abnormal 
findings, aside from a May 1946 processing affidavit, which 
refers to a gunshot wound that occurred in August 1945.  A 
discharge examination dated in November 1945 was negative for 
any findings attributable to PTB.  

Upon a VA examination in May 1957, it was reported that the 
veteran had sustained a perforating gunshot wound of the 
right axilla.  It was noted by the physician who examined the 
veteran at that time that, in tracing the path of the bullet, 
it must have perforated through the right pleural cavity.  A 
chest X-ray examination was normal.  The diagnoses were 
recorded as residuals of a gunshot wound, through and 
through, right axilla; healed scars; and injury to the right 
pleural cavity.  

Post-service medical records from Veterans Memorial Hospital 
show that the veteran was treated in February 1968 for 
congestive heart failure.  He was admitted to the hospital 
with complaints of anasarca and difficulty breathing.  The 
clinician noted an impression of pneumonitis and portal 
cirrhosis, rule out schistosomiasis.  He was diagnosed with: 
PTB, moderately advanced, activity undetermined; congestive 
heart failure, and; pneumonitis of the right lung.  A 
pathology report dated in February 1968 showed that based on 
a needle biopsy of the liver, there was a histopathologic 
diagnosis of portal hepatitis with parenchymatous 
degeneration.  

In December 1971, the appellant submitted a medical statement 
from Dr. A.S.M., who indicated that the veteran had been his 
patient beginning in 1958.  He opined that the veteran's 
service-connected gunshot wound complicated his fatal PTB for 
a long time, until he died.  Dr. A.S.M. concluded that the 
veteran's PTB had worsened despite taking medications, and 
that he had died of hemophysis.  

In June 1972, the appellant submitted additional evidence in 
support of her claim.  It was recorded on a certificate of 
death dated in February 1971, that the veteran's cause of 
death was "PULMONARY TUBERCULOSIS (due to) GUN-SHOT WOUND AT 
HIS RIGHT CHEST AND ARMPIT.  CAUSES THE VOMITING OF BLOOD".  
The same cause of death appears on the other side of this 
document, along with the signature of Dr. A.S.M.  

In June 1972, the appellant also submitted and undated 
clinical summary from Dr. A.S.M wherein he indicated that the 
veteran's death was caused by PTB with hemoptysis, aggravated 
by a gunshot wound on the right chest that had damaged his 
lung.  

In an April 1975 affidavit, two fellow servicemen of the 
veteran certified that in service the veteran was treated for 
his gunshot wounds at an emergency hospital.  They said that 
the outer wounds were healed but the inside wound was not 
thoroughly washed and that powder wounds remained inside the 
veteran.  They said that after several years the gunshot 
wound was inflamed and treated at Veterans Memorial Hospital 
and at that time pus with blackish blood was extracted.  They 
said the veteran was discharged after his medical treatment 
and died at home due to infections of the gunshot wound.  
They certified that the veteran died in February 1971 was a 
result of the said gunshot wounds, bullet powder, and other 
foreign bodies contained in the bullet that pierced the 
veteran's armpit.  

In another brief clinical history report dated in September 
1994, Dr. A.S.M. opined that all of the veteran's illnesses 
and complications were caused by damage to the organs of the 
chest as a result of the gunshot wound.  The clinician added 
that the service-connected disability had made the veteran's 
lung susceptible to infection, and ultimately caused 
complications that led to his death.  

In August 2005, the Republic of the Philippines Professional 
Regulation Commission in Manila certified that according to 
the records of the commission, Dr. A.S.M. was a registered 
physician with a certificate of registration/professional 
license issued in June 1934.  A Certificate of Death shows 
that Dr. A.S.M. died in November 2000 at age 95 years.  

In a medical opinion dated in December 2005, a VA physician, 
an internal medicine pulmonary specialist, explained that the 
had reviewed the record and that it was his opinion that it 
is less likely than not that the veteran's service-connected 
residuals of gunshot wound of the right axilla caused or 
aggravated the veteran's fatal PTB.  The physician outlined 
the evidence he reviewed, which, with the exception of the 
servicemen's' affidavit, is that described above.  The VA 
physician specifically noted that the VA disability 
examination in 1957, 12 years after the gunshot injury, did 
not reveal any chest abnormality on auscultation and 
percussion.  There were two scars noted on examination that 
led to the presumption that the bullet penetrated through the 
right pleural cavity, and the examining physician stated that 
the treatment for the bullet wound on the left side of the 
chest and arm lasted for a month.  The VA physician in his 
review pointed out that significant damage to the right 
pleura would have produced a restrictive lung defect, yet the 
chest examination in 1957 showed no lag or retractions, and 
there was equal expansion.  

In his December 2005 opinion, the VA physician noted that Dr. 
A.S.M. had said that the veteran was exposed to disease 
during the war and the wound on his right chest cavity made 
him susceptible to infection and his PTB that resulted in is 
death in February 1971.  In this regard, the VA physician 
said that PTB is a chronic infection acquired by inhalation 
of the tuberculosis organism from an infected host and that 
both lungs are involved with remission noted after the 
initial primary infection.  The VA physician said that an 
immunodeficient state in later life produces a reactivation 
of the dormant tuberculosis organisms producing local 
symptoms of cough and hemoptysis.  He said that if the 
veteran had active PTB in 1957, it would have been noted on 
examination.  The VA physician pointed out that the records 
of treatment showed that the veteran's PTB was noted only in 
1968 until his death in 1971.  The physician stated that the 
veteran's other co-morbid conditions like his portal 
hepatitis and congestive heart failure were the factors 
likely to have produced an immunodeficient state rather than 
the healed scar on one hemi thorax.  He pointed out that the 
PTB lesions on post mortem examination were bilateral, and if 
there was a right pleural abnormality, this could not account 
for the development of pneumonia and PTB on both hemi 
thoraces.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002).  Service incurrence of tuberculosis may be presumed if 
active tuberculosis is manifest to a degree of 10 percent or 
more within three years of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Service connection may also be established for 
disease diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).  

As noted above, presumptive service connection is provided 
for tuberculosis, which becomes manifest to a compensable 
degree within three years from the date of separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Pulmonary tuberculosis must be established 
by competent medical evidence and X-ray examination within 
three years of the veteran's service.  38 C.F.R. §§ 
3.307(a)(3), 3.371(a), 3.374(c) (2005).  In this case, the 
appellant contends that the veteran's fatal PTB was a 
complication resulting from injury from the gunshot wound he 
received in service.  There is no indication of the presence 
of pulmonary tuberculosis in service or for many years 
thereafter.  The appellant has emphasized, however, that 
because of the veteran's service-connected gunshot wound, a 
bullet penetrated his pleural cavity.  She asserts that the 
injury affected a vital organ and should receive careful 
consideration as a contributory cause of death.  She argues 
that the claim should be allowed based on the statements from 
Dr. A.S.M. to the effect that the veteran's service-connected 
gunshot wound contributed to the primary cause of death, PTB.  

The Board has reviewed the evidence and notes that Dr. 
A.S.M.'s medical statements alleging treatment for PTB as a 
result of the service-connected gunshot wound do support the 
claim.  The Board notes, however, that it was not until more 
than a year after the appellant filed her initial cause of 
death claim that she came forward with documents from Dr. 
A.S.M., including a certificate of death and post-mortem 
report in which he associated the gunshot wound with the 
veteran's PTB, while in the official post-mortem report dated 
in February 1971, (a certified copy of which was received in 
May 1971) shows far advanced bilateral PTB as the cause of 
death and does not reference the gunshot wound.  Further, 
while Dr. A.S.M. stated that he had treated the veteran and 
that the gunshot wound injured the veteran's lungs, this is 
not supported by contemporaneously recorded, relevant 
clinical or X-ray findings, to include a normal VA chest X-
ray examination in May 1957, years after the gunshot wound in 
question.    

The Board finds the opinion of the VA specialist in internal 
pulmonary medicine to be of greater probative value than that 
of Dr. A.S.M.  This is because the VA physician reviewed the 
record in its entirety, including the veteran's service 
medical records and the report of the VA examination in 1957.  
He explained the importance of the findings of no pulmonary 
disability at the 1957 examination, and in particular made it 
clear that the findings at that examination indicated no lung 
defects associated with the gunshot wound.  In addition, he 
explained in detail the mechanisms associated with PTB and 
his reasoning as to why the in-service injury to the pleural 
cavity and scars were not related to the fatal PTB.  
The only remaining opinion evidence is that of the veteran's 
fellow servicemen expressed in their April 1975 affidavit and 
the opinion of the appellant herself.  The record does not 
show, nor does the appellant contend, that she or the 
veteran's fellow servicemen have specialized education, 
training, or experience that would qualify them to provide an 
opinion on this matter.  While they are competent to report 
what they observed, it is now well established that a lay 
persons such as the appellant and the servicemen are not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and their opinions that the 
veteran's gunshot wound in the right axilla caused or 
contributed to the veteran's fatal PTB or otherwise 
contributed to his death are therefore entitled to no weight 
of probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against finding that a 
service-connected disability caused or contributed to the 
veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


